Citation Nr: 0420571	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the left proximal humerus, currently rated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a 20 percent 
evaluation for residuals of a fracture of the left proximal 
humerus.

The veteran appealed this decision to the Board, and in a 
February 2003 decision the Board denied the veteran's claim 
for an increased rating.

The veteran appealed the February 2003 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a September 2003 Joint Motion 
for Remand, the Secretary of Veterans Affairs (VA) and the 
veteran, through his representative, agreed that the veteran 
had not received the notice required by 38 U.S.C.A. § 5103(a) 
(West 2002), and moved that the Board's decision be vacated 
and the appeal remanded.  The Court granted the Joint Motion 
in October 2003, and vacated the February 2003 Board 
decision.  Thereafter, the case was returned to the Board for 
action consistent with the Secretary's motion and the Court's 
Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to advise a claimant of the evidence needed to 
substantiate claims, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).

The Court has held that the notice requirements are not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In view of the Joint Motion, the Board is required 
to remand this case so that the AMC or RO can provide the 
required notice.

Accordingly, this case is REMANDED for the following action:  

1.  The AMC or RO should provide the 
veteran with notice regarding the claim 
for an increased disability rating for 
residuals of a fracture of the left 
proximal humerus, currently rated as 20 
percent disabling, in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

2.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



